Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on January 21, 2022. 
Claims 1 - 4, 6, 9 – 11, 13 - 14, 16, 18, 23, 25, 32-33, 39, 51 -52, and 81 - 85 are pending and being considered on the merits.
Claims 1 - 4, 6, 11, 14 – 15, 18, 23, 25, and 51 - 52 are currently amended.
Claims 81 - 85 are new. 
Claims 13 and 16 are original.
Claims 5, 7 - 8, 12, 15, 17, 19 - 22, 24, 26 -31, 34 -38, 40 – 50, 53 – 71 & 72 -80 are cancelled.
Claims 23, 25, 32 - 33, 39, and 51 – 52 are allowed. 
Claims 1 - 4, 6, 9 - 11, 13 - 14, 16, 18 and 81 - 85 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the objections/rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 - 4, 6, 9 - 11, -13 14, 16, 18 and 81 - 85 under § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claims 1 and 83, Applicant argued in substance that (1) the newly added limitations: 
“each said smart outlet assembly generating system data records based on user-provided data records and manufacturer-provided records of the respective said appliance thereof, with said records comprising database records stored within memories of the smart outlet assemblies,” “wherein the database records of the smart outlet assemblies are exchanged with and stored within the at least one smart breaker assembly, with the at least one smart breaker assembly including stored in memory thereof a collection of database records of all the database records stored in the smart outlet assemblies thereof,” and  “wherein the collection of database records of all of the user-provided data records, the  manufacturer-provided records and the system data generated records of the smart outlet assemblies which are stored within the at least one smart breaker assembly, are exchanged between the at least smart breaker assembly and the master server and are stored within a memory of the master server,” are not taught by prior arts. 

Examiner fully considered but this argument is rendered moot due to new ground(s) of objection/rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Bower teaches: in paragraph [0063] the generating system data records based on user-provided data records and manufacturer-provided records of the respective said appliance thereof, with said records comprising database records stored within remote database; reference Dicks teaches: in paragraphs [0077] and [0078] that each said smart outlet assembly generating system data records and  database records stored within memories of the smart outlet assemblies; reference Bower teaches: in paragraphs [0062] and [0063] that wherein the database records of the smart outlet assemblies are exchanged with and stored within the at least one smart breaker assembly, with the at least one smart breaker assembly including stored in memory thereof a collection of database records of all the database records stored in the smart outlet assemblies thereof; and reference Bower teaches: in paragraphs [0062] and [0063] that wherein the collection of database records of all of the user-provided data records, the  manufacturer-provided records and the system data generated records of the smart outlet assemblies which are stored within the at least one smart breaker assembly, are exchanged between the at least smart breaker assembly and the master server and are stored within a memory of the master server. Therefore, Bower in combination with Dicks teach the newly added limitations.

Applicant's arguments for other claims, which depend on the argued patentability of
claims 1 and 83, are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the objections/rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 

NEW OBJECTIONS/REJECTIONS DUE TO AMENDMENT: 
Claim Objections
Claim 18 is objected to because of the following informalities: It is unclear what limitations from claim 1 are associated with the smart outlet assembly. The Examiner recommends that the Applicant recite the relevant limitations in claim 18, instead of inheriting the limitations through dependency by  claim 1. Appropriate correction is required. For examination purposes, claim 18 shall be construed as having the inherited limitations directly recited after the preamble of claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 6, 9 11 , 13 - 14, 16, 18, &  81 - 85  are rejected as being unpatentable over Bowers (US Pub. 2017/0256941) in view of Dicks (US Pub. 2015/0255932).

Regarding claim 1, Bower teaches: 
 a system for assigning power to a plurality of appliances (Abstract), the system comprising:
 a plurality of smart outlet assemblies, each being paired to and in electrical communication with a respective said appliance (Fig 1, modules 110 & 115; para [0050]; see also para [0071]), 
generating system data records based on user-provided data records and manufacturer-provided records of the respective said appliance thereof, with said records comprising database records stored within remote database (para [0063]);
at least one smart breaker assembly in electrical communication with said smart outlet assemblies (Fig 1, module 150; para [0062] & para [0098]),  
wherein the database records of the smart outlet assemblies are exchanged with and stored within the at least one smart breaker assembly, with the at least one smart breaker assembly including stored in memory thereof a collection of database records of all the database records stored in the smart outlet assemblies thereof (paras [0062] – [0063]);  and
a master server in communication with said smart breaker assembly (Fig 1, module 105; paras [0063] – [0064]; see also para [0051]); and 
wherein the collection of database records of all of the user-provided data records, the  manufacturer-provided records and the system data generated records of the smart outlet assemblies which are stored within the at least one smart breaker assembly, are exchanged between the at least smart breaker assembly and the master server and are stored within a memory of the master server (paras [0062] – [0063]),
the distributed said databases records being used to exchange data among the smart outlet assemblies, the smart breaker assembly, and the master server (paras [0063] - [0064]; see also [0040]), 
and the master server selectively assigning power to respective said appliances via said smart breaker assembly based on said data (Fig 5,  step 530; para [0127]),  

Bower specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    746
    963
    media_image1.png
    Greyscale

[0050] FIG. 1 depicts a system 100 for analytic-based control of energy consumption, according to
embodiments of the present disclosure. The system 100 may include an energy management device
105 communicatively coupled to a plurality of power outlets 110. One or more appliances 115 may be
connected to (e.g., plugged into) the plurality of power outlets 110, so as to receive a lexical power via
a power outlet 110. In some embodiments, the system 100 services one or more locales 120, each
locale 120 including at least one power outlet 110.

[0062] The power controller 150, in one embodiment, is configured to selectively provide electrical
power to a power outlet 110 according to a power model 145, as described in further detail below. The
power controller 150 identifies an appliance 115 connected to a power outlet 110 and to select a power
model 145 for the power outlet 110 based on the appliance identity (the power model 145 designated
times that the power outlet 110 is to be powered and times that the power outlet 110 is to be
unpowered). The power controller 150 further receives energy usage data for the power outlet 110,
receives user presence data for a locale 120 containing the power outlet 110, and modifies the power
model 145 for the power outlet 110 based on energy usage data and on the user presence data. The
power controller 150 then selectively provides electrical power to the power outlet 110 according to the
modified power model 145. In some embodiments, the power controller 150 may be implemented as a
hardware circuit (e.g., a controller, a custom VLSI circuit or gate array, a logic chip, integrated circuit,
or the like), a programmable logic device (e.g., a field programmable gate array, a programmable array
logic, programmable logic devices, or the like), or combinations thereof.

[0063] In one embodiment, the energy management device 105 and/or the power controller 150
generate the power models 145. For example, the power controller 150 may gather and analyze
power consumption data in order to generate the power models 145. In another embodiment, the
energy management device 105 may receive the power models 145, for example, from a remote
database, from a server, from another energy management device 105, or the like. In some
embodiments, the memory 140 may store a power model 145 for each appliance 115 and/or locale
120 to which the energy management device 105 is communicatively coupled. In further
embodiments, the memory 140 may store one or more power models 145 for an appliance 115 or
locale 120 to which the energy management device 105 is not communicatively coupled. For example,
the memory 140 may store a power model 145 for a dishwasher previously coupled to the energy
management device 105 even if no dishwasher is currently coupled to the energy management device
105.
[0064] The network interface 155, in one embodiment, facilitates communication between the energy
management device 105 and the power outlets 110. In certain embodiments, the network interface
155 allows the energy management device 105 to communicate with a remote database, a server,
and/or another energy management device 105. For example, the network interface 115 may allow the
energy management device 1052 transmit and/or receive one or more power models 145 relating to
one or more appliances 115 located in the one or more locales 120 and connected to the one or more
power outlets 110.


    PNG
    media_image2.png
    665
    575
    media_image2.png
    Greyscale

[0127] The method 500 selectively provides 530 electrical power to the power outlet according to the
power model and the method 500 ends. In one embodiment, the power control module 230 selectively
provides 530 electrical power to the power outlet 110 according to the power model 145. Selectively
providing 530 electrical power to the power outlet 110 based on the power model 145 includes
activating the power outlet 110 at times designated by the power model 145 and/or deactivating the
power outlet 110 at times designated by the power model 145.


but, Bower does not explicitly disclose: 
each said smart outlet assembly generating system data records based on user-provided data records and manufacturer-provided records of the respective said appliance thereof, with said records comprising database records stored within memories of the smart outlet assemblies. 

However, Dicks teaches: 
each said smart outlet assembly generating system data records based on user-provided data records and manufacturer-provided records of the respective said appliance thereof, with said records comprising database records stored within memories of the smart outlet assemblies (Dicks: paras [0077] – [0078]; also see para [0080] & para [0008]). 

Dicks specifically teaches (underlines and red boxes are added by the Examiner for emphasis):
 
[0077] In certain embodiments, the smart outlet 102 can store and process information accessible tothe smart outlet 102, including information produced by the smart outlet 102 or information receivedfrom the smart outlet. The information 102 can be stored within the memory of the processor moduleand processed by the processor of the processor module in accordance with instructions stored orreceived by the processor module. In some embodiments, the outlet 102 can also include a memorycomponent, for example, that is in data communication with a processor module 126 and/or in datacommunication with another component that connects to the outlet. In specific embodiments, thesmart outlet can store and process information, for example, historical operation of the shock proofelectrical outlet and the amount of power transmitted from the at least one output modules.

[0078] In a number of embodiments, the smart outlet is manually configurable based upon user input(for example, via the user interface module 122 and/or from instructions received from the wiredcommunication module 124 and/or wireless communication module 120). The smart outlet 102 canalso be automatically configured without user input (for example, from automated processes executingby the processor module).

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bower and incorporating the teaches of Dicks for generating and storing system data records within an smart outlet assembly. The one of ordinary skill in the art would have been motivated to do so to enable a first smart outlet assembly to facilitate communication with a network for one or more second smart outlet assemblies, thereby increasing the number of network communication topologies that the smart outlet assemblies may be integrated into, as well as addressing the technological advances people desire in their home and workplace in regards to electrical outlet assemblies (Dicks: [0003] & [0008])



Regarding claim 2, Modified bower teaches all the limitations of claim 1. 
Modified bower further teaches wherein:  
the distributed said databases records are used by the smart outlet assemblies and the at least one smart breaker assembly to implement power sharing (para [0062]; see also [0066]).  

Regarding claim 3, Modified bower teaches all the limitations of claim 1. 
Modified bower further teaches wherein:  

the distributed said databases records are used by the master server to implement power assignments to the smart outlet assemblies, the power assignments specifying an amount of power, a duration of power provided and connecting conditions allocated to a load or to a given said appliance at the start of the connection thereof (para [0062]; see also paras [0058] – [0060]).  


Regarding claim 4, Modified bower teaches all the limitations of claim 3. 
Modified bower further teaches wherein:  
the distributed said database records are used by the master server to implement power re-assignments to the smart outlet assemblies, the power re-assignments comprising a change of demand after the power assignment is completed or interrupted, the power re-assignments being driven to ensure safe operation of the system (para [0093]).  

Regarding claim 6, Modified bower teaches all the limitations of claim 3. 
Modified bower further teaches wherein:  
the system further includes power line communication transceivers for enabling inter- branch power line communication between different branches or between [[a]] one said branch and a multi-branch server, the power line communication transceivers (para [0100] & para [0068]) 
(para [0100] & para [0068]), and 
wherein the system includes an inter-module communication assembly which is wired and configured to link up processors of the smart outlet assemblies for power management (para [0100] & para [0068]).  

Regarding claim 9, Modified bower teaches all the limitations of claim 1. 
Modified bower further teaches including:  
smart plug assemblies and at least one of a wireless communication system and a wired communication system for establishing communication between the smart outlet assemblies and the smart plug assemblies (para [0100]; see also para [0071]).  

Regarding claim 10, Modified bower teaches all the limitations of claim 1. 
Modified bower further teaches wherein:  
the data and communication channels of the system are configured to be encrypted (para [0036]).  

Regarding claim 11, Modified bower teaches all the limitations of claim 1. 
Modified bower further teaches wherein: 
the master server is configured to provide power assignments and power re-assignments based on the distributed said database records and dynamic changes to the system for power sharing, system management, and home automation (para [0093]).   


Regarding claim 16, Modified bower teaches all the limitations of claim 1. 
Modified bower further teaches wherein: 
the master server, the smart breaker assembly and the smart outlet assemblies are arranged in a star topology to manage branch and sub-branch communication and a power sharing scheme (para [0018] & para [0064]).  


Regarding claims 18, 81 – 82, modified Bower teaches the system for assigning power to a plurality of appliances. Therefore, modified Bower teaches the power assignment system. 

Regarding claims 83 - 85, modified Bower teaches the system for assigning power to a plurality of appliances. Therefore, modified Bower teaches the power assignment system for selectively providing power to a plurality of appliances. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable Bowers (US Pub. 2017/0256941), in view of Dicks (US Pub. 2015/0255932) and in further view of Geng (US Pub. 2018/0301900). 

Regarding claim 13, Modified bower teaches all the limitations of claim 1, 
but Modified bower does not explicitly disclose wherein: 
the master server is configured to implement power sharing between the smart outlet assemblies based on power assignment and re-assignment in response to changing of the loading of the power line conductors in terms of current in branches or sub-branches of the system.  

However, Geng teaches: 
the master server is configured to implement power sharing between the smart outlet assemblies based on power assignment and re-assignment in response to changing of the loading of the power line conductors in terms of current in branches or sub-branches of the system (Geng: paras [0041], [0050], [0053] & [0098]).  

Geng specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0041] An apparatus or method may incorporate a plurality of load elements while meeting regulatory requirements of not drawing more than the regulated power, while incorporating load elements that have power ratings which sum to greater than a regulatory power limit, wherein the appliance is controlled such that the power drawn is less than the regulatory power limit. It would be appreciated
that this would allow load elements to be incorporated having a respective power limit that is significantly larger than would be otherwise available.

[0050] By way of example only, in an appliance that incorporates both a heater and a motor (forexample operating blender or blade), the total available power from a standard power outlet is shared or split between the two load elements, such that the heater and blender can operate in tandem. For example, a standard power outlet in the United States is 1800 watts. An appliance may therefore provisionally
Allocate 800 watts to the motor and 1000 watts to the heater.

[0053] To overcome this, the motor may “borrow” power provision all allocated to the heater (e.g. 1000watts) that is not presently being required (or based on a priority determination), for maintaining the necessary motor speed (e.g. 10,000 RPM). The heater is operated through a temperature selection input or dial and display on the user interface, where a user enters a desired temperature and duration
of operation. The operation of any power limit on the heater in this instance, may compromise the ability to reach the required temperature. However, the effects of this may be overcome by adding more cooking time. In this example, the motor can be given priority over the heating or temperature setting. In an example, while the motor borrows power from the heater, the timer on the heater may be paused until the required power for the heater is made available. The power split allocation can vary depending on the blending load, but the total power drawn by the appliance is limited to the regulatory power limit for a general power outlet.
.

[0098] FIG. 5 shows a flowchart of an example embodiment method 500 for updating the powerrequired {P.sub.REQ(n)}, previously described as step 230. The method 500 may include the steps of:[0099] STEP 501: Receiving details of the {P.sub.ALLOC(n)}, and optionally a respective operating setpoint {Operate.sub.SetPoint(n)}; [0100] STEP 510: Measuring the current power {P.sub.CURRENT(n)}being used by the load element, and the resulting operating parameter obtained{Operate.sub.Measure(n)}; [0101] STEP 520: Comparing {P.sub.CURRENT(n)} with {P.sub.ALLOC(n)}and/or comparing {Operate.sub.Measure(n)} with {Operate.sub.SetPoint(n)} for determining if morepower (or less power) is required; [0102] STEP 530: Setting or updating the power required{P.sub.REQ(n)} for the load element, noting that {P.sub.REQ(n)} cannot exceed the power rating{P.sub.RATE (n)} of the load element (at 532), and then presenting the updates power required{P.sub.REQ(n)} (at 534).

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bower to incorporate the teachings of Geng, wherein the power sharing takes into account the loading changes of the power line conductors in terms of current in branches. The one of ordinary skill in the art would have been motived to do so in order to ensure that the total load of the devices does not exceed the regulatory power limit, thereby making the power sharing functionality more robust to power faults and short circuits (Geng: paras [0004] – [0005]).

Regarding claim 14, Modified bower teaches all the limitations of claim 1, 
but Modified bower does not explicitly disclose wherein: 
wherein cable size and ampacity of conductors are stored in the distributed databases, with the system limiting a branch current to a value less than its rated ampacity and the master server allowing another branch of the system to share any remaining power
However, Geng teaches:
wherein cable size and ampacity of conductors are stored in the distributed databases, with the system limiting a branch current to a value less than its rated ampacity and the master server allowing another branch of the system to share any remaining power (Geng: paras [0041], [0050], [0053] & [0098]).  

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bower to incorporate the teachings of Geng, wherein the limiting a branch current to value less than its rated ampacity and sharing power to other devices. The one of ordinary skill in the art would have been motived to do so in order to ensure that the total load of the devices does not exceed the regulatory power limit, thereby making the power sharing functionality more robust to power faults and short circuits (Geng: paras [0004] – [0005]).

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        05/6/2022



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115